Citation Nr: 0927351	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  02-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and February 2004 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in San Diego, California. 

In August 2006 the Board remanded the issues on appeal for 
further development.  In August 2008 the Board denied the 
issues on appeal; however, the Veteran then 
appealed the case to the U.S. Court of Appeals for Veteran's 
Claims (CAVC) and an Order granting a Joint Motion for Remand 
was issued in March 2009.   

The Veteran testified before a Decision Review Officer (DRO) 
in April 2003 and February 2005.  The Veteran also testified 
before the undersigned Veterans Law Judge in June 2006. 

This case has been advanced on the Board's docket.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The August 2008 Board decision denied service connection for 
bilateral knee condition and migraine headaches.  However, 
the Veteran then appealed to CAVC and in March 2009 a Joint 
Motion for Remand was issued for further development. 

In compliance with the March 2009 Joint Motion the Board 
finds that the RO should insure that there is a complete 
record of the Veteran's service treatment records in the 
claims file.  If the record appears incomplete, the RO should 
attempt to obtain the Veteran's outstanding service treatment 
records.  The steps taken should be noted.  

In addition, the RO should seek to obtain any additional 
relevant and pertinent private and VA treatment records in 
regards to the Veteran's pre-service and post-service motor 
vehicle accidents.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990). 

The Board finds that the RO should then arrange for the 
Veteran to have VA examinations in order to determine the 
current nature and likely etiliogy of his bilateral knee 
disorder and migraine headaches.  The Board notes that the VA 
examiner should discuss what effect the Veteran's pre-service 
and post-service motor vehicle accidents had on his bilateral 
knee condition.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.

The RO should obtain all additional 
pertinent treatment records regarding the 
Veteran's pre-service and post-service 
motor vehicle accidents. 

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should make sure a complete 
copy of the Veteran's service treatment 
records are of file.  If the Veteran's 
service treatment records are not 
complete then the RO should obtain them 
and if they can not be obtained then the 
steps taken should be noted.   

4.  The RO should then afford the Veteran 
a VA examination by an appropriate 
physician to ascertain the nature and 
likely etiology of his bilateral knee 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the Veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the Veteran 
currently has a bilateral knee condition 
that is at least as likely as not related 
to military service.  The VA examiner 
should discuss any effect the Veteran's 
pre-service and post-service motor 
vehicle accidents had on the Veteran's 
knees.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  The RO then should afford the Veteran 
a VA examination by an appropriate 
physician to ascertain the nature and 
likely etiology of his migraine 
headaches.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the Veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the Veteran 
currently has migraine headaches that are 
at least as likely as not related to 
military service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any deficiencies in the examination(s) 
report are noted, the report should be 
returned to the examiner(s) for 
completion before any readjudication is 
made.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After completing the requested 
actions, and any additional development 
deemed warranted, the issues on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

